           Case 1:21-cr-02006-SAB             ECF No. 26        filed 03/19/21       PageID.68 Page 1 of 2
PS 8
(3/15)


                               UNITED STATES DISTRICT COURT                                                 FILED IN THE
                                                                                                        U.S. DISTRICT COURT
                                                                                                  EASTERN DISTRICT OF WASHINGTON
                                                              for
                                             Eastern District of Washington                        Mar 19, 2021
                                                                                                       SEAN F. MCAVOY, CLERK



 U.S.A. vs.                   Roy, Joseph Leonard                          Docket No.         0980 1:21CR02006-SAB-1


                                  Petition for Action on Conditions of Pretrial Release

        COMES NOW Linda J. Leavitt, PRETRIAL SERVICES OFFICER presenting an official report upon the conduct
of defendant Joseph Leonard Roy, who was placed under pretrial release supervision by the Honorable U.S. Magistrate Judge
Mary K. Dimke sitting in the court at Yakima, Washington, on the 11th day of February 2021, under the following conditions:

Special condition #9: Defendant shall submit to random urinalysis and Breathalyzer testing as directed by the United States
Probation/Pretrial Services Office to include carrying a device through Smart Start agency that will alert the defendant when
he must give a Breathalyzer test. Testing is limited to six times per day. To be set up and paid for by the defendant.

         RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

Violation #1: Mr. Roy is in violation of his pretrial release conditions by failing to submit to his portable Breathalyzer test
on March 18, 2021, between 8 a.m. and 9 a.m.

Conditions of release were reviewed and signed by Mr. Roy on February 12, 2021, acknowledging an understanding of his
pretrial release conditions including special condition number 9.

On March 18, 2021, this officer received a report via email from Smart Start, the portable Breathalzyer testing program Mr.
Roy is participating in, advising he failed to submit to his required test as scheduled between 8 a.m. and 9 a.m. This officer
made several attempts to contact Mr. Roy via his cellular telephone requesting he submit a make up test, however he did not
respond. At 12 p.m., on March 18, 2021, this officer spoke with Mr. Roy via his cellular telephone and asked why he missed
his 8 a.m. to 9 a.m. test. Mr. Roy stated he submitted his test. I confirmed he did not submit to his required test. Mr. Roy
stated he has been working outside and was still asleep. This officer reminded Mr. Roy he is required to submit to his daily
tests and the device shows him the times when his tests are due. This officer also advised Mr. Roy he needs to keep the
device near him at all times so he can hear the alerts for testing. Mr. Roy submitted a test between 1 p.m. and 2 p.m. which
to his credit, tested negative.

                     PRAYING THAT THE COURT WILL ORDER NO ACTION AT THIS TIME

                                                                            I declare under the penalty of perjury
                                                                            that the foregoing is true and correct.
                                                                            Executed on:         03/19/2021
                                                                    by      s/Linda J. Leavitt
                                                                            Linda J. Leavitt
                                                                            U.S. Pretrial Services Officer
           Case 1:21-cr-02006-SAB        ECF No. 26      filed 03/19/21      PageID.69 Page 2 of 2
  PS-8
  Re: Roy, Joseph Leonard
  March 19, 2021
  Page 2

THE COURT ORDERS

[X]      No Action
[ ]      The Issuance of a Warrant
[ ]      The Issuance of a Summons
[ ]      The incorporation of the violation(s) contained in this
         petition with the other violations pending before the
         Court.
[ ]      Defendant to appear before the Judge assigned to the case.
[ ]      Defendant to appear before the Magistrate Judge.
[ ]      Other


                                                                      Signature of Judicial Officer
                                                                      3/19/2021

                                                                      Date
